SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-52289 Power of the Dream Ventures Inc. (Exact name of Small Business Issuer as specified in its charter) Delaware 51-0597895 (State or other jurisdiction of incorporation) (I.R.S Employer Identification No.) 1095 Budapest Soroksari ut 94-96 Hungary (Address of principal executive offices) +36-1-456-6061 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted or posted pursuant to rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and to post such files. YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.0001 par value (Class) (Outstanding at May 15, 2011) POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A Development Stage Company) INDEX TO FORM 10 March 31, 2011 Page PART I – FINANCIAL INFORMATION 3 ITEM 1 – CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 Condensed Consolidated Balance sheet At March 31, 2011 (Unaudited) 3 Condensed Consolidated Statements of Operations For the Three Months Ended March 31, 2011 and 2010 (Unaudited) and for the Period from April 26, 2006 (Date of Inception) to March 31, 2011 4 Condensed Consolidated Statements of Stockholders’ Equity For the Three Months Ended March 31, 2011 and 2010 (Unaudited) and for the Period from April 26, 2006 (Date of Inception) to March 31, 2011 5 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) and for the Period from April 26, 2006 (Date of Inception) to March 31, 2011 9 Notes to the Condensed Consolidated Financial Statements (Unaudited) 10 ITEM 2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 33 ITEM 3 – CONTROLS AND PROCEDURES 43 PART II – OTHER INFORMATION 43 ITEM 1 – LEGAL PROCEEDINGS 43 ITEM 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OFPROCEEDS 44 ITEM 3 – DEFAULTS UPON SENIOR SECURITIES 48 ITEM 4 – REMOVED AND RESERVED 48 ITEM 5 – OTHER INFORMATION 48 ITEM 6 – EXHIBITS 49 2 Index POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEET Notes March 31, (Unaudited) December 31, 2010 (Audited) ASSETS Current Assets Cash $ $ Other receivables 3 Total Current Assets Fixed assets, net 5 Total Assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Capital leases payable, current portion 7 Short term loans from related parties Note payable 6 Total Current Liabilities Long term liabilities Capital leases payable, less current portion 7 Total Long Term Liabilities Stockholders’ Equity Preferred stock, $0.0001 par value,10,000,000 shares authorised,issued Common stock, $.0001 par value; 250,000,000 shares authorized, 53,374,017 and 52,109,017 shares issued and outstanding 8 Additional Paid-In Capital Deficit accumulated during development stage ) ) Other Comprehensive Income ) Unearned Compensation ) ) Total Stockholders’ Equity ) ) Total liabilities and stockholders’ equity $ $ 3 Index POWER OF THE DREAM VENTURES, INC. (formerly TIA V, Inc.) (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Notes Three Months ended March 31, 2011 Three Months ended March 31, 2010 For the Period from April 26, 2006 (date of inception) to March 31, 2011 Net Sales $
